Citation Nr: 1718992	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  13-02 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease
lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to February 2009.

This matter came to the Board of Veterans' Appeals (Board) from an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12, assigning a 10 percent rating, effective September 28, 2010.  This matter was remanded in February 2015.


FINDINGS OF FACT

1.  From September 28, 2010 to September 17, 2012, degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12 is manifested by flexion less than 30 degrees but without incapacitating episodes or unfavorable ankyloses of the spine.

2.  From September 18, 2012, degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12 is manifested by flexion greater than 60 degrees but without incapacitating episodes or unfavorable ankyloses of the spine.  

3.  Radiculopathy, left lower extremity, is manifested by mild incomplete paralysis.  


CONCLUSIONS OF LAW

1.  For the period prior to September 18, 2012, the schedular criteria for a rating of 40 percent for degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242 (2016).

2.  For the period from September 18, 2012, the schedular criteria for a rating in excess of 10 percent for degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12 have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5242.

3.  The criteria for entitlement to a disability rating of 10 percent for radiculopathy, left lower extremity, associated with degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claim has been granted and there is disagreement as to "downstream" questions, such as effective dates, the claim has been substantiated and there is no need to provide additional VCAA notice and the Court will not presume that a notice error is prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case as the Veteran has not alleged such prejudice.  In any case, the VA sent the Veteran a letter in October 2010 regarding his claim of service connection for a low back condition, to include the type of information and evidence needed to establish a disability rating and effective date.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The paperless claims file contains the Veteran's VA treatment records and records from the Social Security Administration (SSA).  This matter was remanded to associate outstanding VA treatment records with the virtual folder.  There has been substantial compliance and the records have been associated with the virtual folder.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); 02/04/2016 VAMC Other Output/Reports; 10/31/2016 Virtual VA, CAPRI.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to this issue.  

The Veteran underwent VA examinations in September 2012 and June 2013.  The Veteran was scheduled to attend a VA examination in August 2016 but he failed to appear.  10/25/2016 C&P Exam.  There is no indication that he failed to receive notification of the examination or provided reasons to explain his failure to report.  08/22/2016 VA Examination Letter.  The October 2016 Supplemental Statement of the Case discusses his failure to appear.  This regulation lists examples of good cause for failure to appear for the examination that include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655.  To date, the Veteran and his representative have not offered an explanation for his failure to attend the scheduled examination.  The Board also notes that the Veteran failed to appear for multiple medical appointments in 2015 and 2016.  See 10/31/2016 Virtual VA, CAPRI at 1-6.

While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not shown good cause for such absence, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  The consequence in this case of the Veteran's failure without good cause to report for the VA lumbar spine examination is that his disability must be rated on the basis of the other relevant evidence of record.  38 C.F.R. § 3.655(b).

Under the auspices of § 3.655(b), the Board finds that it may proceed to the rating this service-connected disability on the merits.


Criteria & Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the lumbar spine disability, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14. 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40); see Mitchell, 
25 Vet. App. at 38 (examination reports should address any range of motion loss specifically due to pain and any functional loss due to pain during flare ups).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

The Board has reviewed all the evidence in the Virtual folders, which includes:  his contentions, service treatment records, post-service treatment reports, and VA examination reports.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Diagnostic Codes for the spine are as follows:  5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis of the lumbar spine or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome. 

Lumbosacral strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243. 

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned, in pertinent part, as follows: 

10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent- Unfavorable ankylosis of the entire spine. 

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for disability with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

In this case, service connection has been established for degenerative disc disease lumbar spine L3-L4 L4-L5, L5-S1 and T11-T12, rated 10 percent disabling, effective September 28, 2010.  

In order to obtain a higher schedular rating under the General Rating Formula for Diseases and Injuries of the Spine, the Veteran's disability would have to manifest in forward flexion of the thoracolumbar spine 60 degrees or less or favorable ankylosis of the thoracolumbar spine.  

There is no indication that the Veteran's spine is ankylosed.  Ankylosis is defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  STEDMAN'S MEDICAL DICTIONARY 90 (27th Ed. 2000).  The Veteran is able to flex his spine.  The treatment records on file do not otherwise reflect that the Veteran's spine is ankylosed or comparable therewith.  

The Board has determined that a 40 percent disability rating is warranted for the period prior to September 18, 2012.  An August 2011 orthopedic evaluation conducted for purposes of obtaining SSA disability benefits reflects flexion to 15 degrees.  06/28/2011 Medical Treatment Record-Furnished by SSA at 95.  As will be detailed below, the findings in the August 2011 evaluation are not consistent with the findings in the subsequent VA examination reports; however, the Board will afford the Veteran the benefit of the doubt and award a higher disability rating based on the objective findings from the date service connection was established for a lumbar spine disability until the day prior to undergoing an initial VA examination.  Thus, a 40 percent rating is warranted under the General Rating Formula for Diseases and Injuries of the Spine as the Board finds this August 2011 evaluation to be representative of the Veteran's lumbar spine disability picture from September 28, 2010 to September 17, 2012.

From September 18, 2012, neither of the VA examinations indicated that his forward flexion was limited to 60 degrees or less.  The September 2012 VA examination reflects flexion to 90 degrees or greater with no objective evidence of pain.  On repetitive motion testing, there was no additional limitation of motion.  The June 2013 VA examination reflects flexion to 70 degrees with painful motion at 60 degrees.  On repetitive motion testing, there was no additional limitation of motion.  In September 2012, the Veteran complained that his low back bothers him every day, while in June 2013 the Veteran denied any flare-ups.  

There is additionally no indication in the record of incapacitating episodes for any period.  While the Board acknowledges the Veteran's reports of flare-ups associated with his lumbar spine disability, the evidence does not show that he has been prescribed bedrest by a physician to treat this disability amounting to at least 
6 weeks for the period prior to September 18, 2012, nor amounting to at least 
2 weeks for the period from September 18, 2012.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability warrants respective higher ratings than the 40 percent and 10 percent ratings.

The Veteran has reported pain associated with his back, thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca and Mitchell.  The October 2011 evaluation reflects that he cannot sit or stand for extended periods, and that he has difficulty moving about.  The September 2012 VA examination report reflects no additional limitation of motion on repetitive testing, and the examiner commented that there were no functional limitations or impairment associated with his lumbar spine disability.  The June 2013 VA examination report reflects that the Veteran has functional impairment in the form of less movement than normal, pain on movement, and interference with sitting, standing or weightbearing.  The examination report reflects the examiner's statement that pain, weakness, fatigability, or incoordination does not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  The Board notes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  Mitchell, 25 Vet. App. at 38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; 38 C.F.R. § 4.40.  

The findings reflected in the evaluation and VA examination reports do not support a rating in excess of 40 percent prior to September 18, 2012, and in excess of 
10 percent from September 18, 2012.  Thus, despite the Veteran's painful motion, this does not result in a separate and/or higher rating unless it actually results in additional functional loss.  DeLuca, 8 Vet. App. at 204-07.  In consideration of the DeLuca factors, while it is clear that the Veteran experiences pain and limitations due to his lumbar spine disability, the respective 40 percent and 10 percent disability ratings take into consideration the Veteran's functional loss associated with his lumbar spine.  The Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a basis for an increased rating.  

The Board finds that a separate rating is warranted for radiculopathy affecting the left lower extremity manifested by mild incomplete paralysis pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520 pursant to Note (1) to the General Rating Formula for Diseases and Injuries of the Spine.  Specifically, the October 2011 evaluation reflects objective findings of weakness in the left leg, and a diagnosis of radiculopathy into the left leg.  The examiner commented that he has significant motor loss in the left lower extremity but no evidence of muscle wasting.  The September 2012 VA examination reflects decreased sensation to light touch affecting the left lower leg/ankle and foot/toes.  Radiculopathy was not diagnosed.  October 2010 and July 2012 VA treatment records reflect pain radiating down to the left hip and knee.  02/04/2016 VAMC Other Output/Records at 256, 422-23.  Radiculopathy was not diagnosed at the June 2013 VA examination.  An August 2013 VA treatment record reflects pain with numbness from left hip down leg to ankle.  Id. at 95.  A July 2014 VA treatment record reflects pain in the lower back that radiates to lower legs.  Id. at 27.  In light of the subjective complaints, the October 2011 assessment of radiculopathy, and the objective findings contained in the September 2012 VA examination report, the Board finds that a 10 percent disability rating is warranted for radiculopathy, left lower extremity.  A higher rating is not warranted as his radiculopathy is sensory in nature and there is no indication that his radiculopathy is moderate in nature.  The only manifestation the Veteran has reported is radiating pain.  Thus, while the Veteran experiences impaired function associated with his radiculopathy, such does not result in complete paralysis of the left lower extremity and its frequency is not constant and is not moderate in nature per the Veteran and the objective findings noted above on VA examination.  The Board finds this rating for radiculopathy of the left lower extremity should extend over the entire appeal and has been consistent throughout the appeal period.  Otherwise there is no basis for assigning separate ratings for neurological manifestations due to the Veteran's service-connected back disability, to include bowel or bladder problems.   


ORDER

For the period from September 28, 2010 to September 17, 2012, a disability rating of 40 percent for degenerative disc disease lumbar spine L3 L4 L4 L5, L5-S1 and T11-T12 is granted.

For the period from September 18, 2012, a disability rating in excess of 10 percent for degenerative disc disease lumbar spine L3 L4 L4 L5, L5-S1 and T11-T12 is denied.

For the period from September 28, 2010, a disability rating for radiculopathy, left lower extremity, is granted.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


